Tarbell, J,
delivered the opinion of the court.
Don Steele was indicted for petty larceny in April, 1872. In May thereafter, he entered into the usual recognizance for his 'appearance, with the plaintiff in error as his surety. Judgment of forfeiture was rendered against principal and surety in 1873. From the judgment the surety prosecuted a writ of error, and it is claimed that the bond became void by reason of the act of the legislature, entitled “an act to amend the rules of practice and procedure in criminal cases in this state," approved April 5, 1872. There was no time specified in the act when it should take effect. In such case it was not in force until June 5, 1872. Sec. 9, art. 12, Const., Code, p. 666.
Sec. 9 of the act to amend the criminal practice, approved April 5, 1872, enacts, “that in all cases where any person has heretofore given bail or security on recognizance for his own appearance, or where any person has become bail or security, or recognizance for the appearance of any other person, whether said bail bonds are now pending in the several courts to which they were made returnable, or whether such bonds have been forfeited and proceedings thereon have been instituted, such bonds are hereby declared void *56and of no effect; and all proceedings now pending upon any forfeiture as aforesaid are hereby suspended, and the same ordered to be dismissed at the next term of the several courts in which' the same are now pending.”
The case presented before the court below was this : Recognizance in May, 1872. The statute above quoted spoke from June 5, 1872, declaring prior recognizances void, and directed the courts iu which they were pending, to dismiss proceedings thereon at tbeir next term. Instead, in the case at bar, judgment was rendered upon the recognizance. Accepting the law as obligatory,, this was error.
Judgment reversed and proceedings dismissed.